                 Case 20-11837-LMI      Doc 50     Filed 09/08/20    Page 1 of 2




               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF FLORIDA
                           MIAMI DIVISION
In re:                                       CASE NO. 20-11837-LMI
                                             CHAPTER 13
FRANKLIN FLOYD BALLOU
ALIETTE MIRZA BALLOU,


       Debtor.
                                       /
                             OBJECTION TO CONFIRMATION

       U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF CHALET SERIES IV

TRUST ("Secured Creditor"), by and through its undersigned attorney, objects to the Debtor`s

Second Amended Chapter 13 Plan (DE 47)(the “Plan”) and to Confirmation of the Plan, and in

support thereof states as follows:

       1.      Secured Creditor maintains a security interest in Debtor`s real property located at

510 Pinecrest Drive, Miami, FL 33166.

       2.      Secured Creditor has timely filed Proof of Claim #3 in the amount of $411,579.85,

with an arrearage of $160,570.29, and a post petition payment of $2,818.19.

       3.      The Debtor’s Plan includes payment of the pre-petition and post-petition amounts

due to Secured Creditor, however, the total monthly Plan payment amount of $6,947.88

beginning in month 16 of the Plan is not a feasible payment amount. Based on the Debtor’s filed

Schedules I and J, the Debtor only has a monthly disposable income of $1,557.20, which is

insufficient to make the proposed monthly Plan payment amounts.

       WHEREFORE, Secured Creditor, U.S. BANK TRUST NATIONAL ASSOCIATION,

AS TRUSTEE OF CHALET SERIES IV TRUST, respectfully requests that this Court deny

confirmation of the Debtors` proposed Chapter 13 Plan, and require the Debtors to amend the
                 Case 20-11837-LMI        Doc 50     Filed 09/08/20      Page 2 of 2




Plan to overcome Secured Creditor's objections as stated herein, conform to the entire amount

due under Secured Creditor's Proof of Claim, and such other relief as the Court deems just and

proper.

                                                       Respectfully submitted,
                                                       HOWARD LAW GROUP

                                                        /s/ Matthew Klein
                                                       MATTHEW KLEIN
                                                       FLORIDA BAR#: 73529
                                                       4755 Technology Way, Suite 104
                                                       Boca Raton, FL 33431
                                                       Telephone: 954-893-7874
                                                       Fax: 888-235-0017
                                                       Email: matthew@howardlawfl.com


          I HEREBY CERTIFY that on September 8, 2020, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF System, which will send a notice of electronic

filing to all CM/ECF participants:

Christian. S. Diaz, Esq,. 9370 SW 72nd Street, Suite A110, Miami, FL 33173

Nancy K. Neidich, Trustee, P.O. Box 279806, Miramar, FL 33027

United States Trustee, 51 SW 1st Avenue, Suite 1204, Miami, FL 33130

and a true and correct copy was mailed to the non-CM/ECF participants:

Franklin Floyd Ballou and Aliette Mirza Ballou, 510 Pinecrest Drive, Miami, FL 33166

                                                       /s/ Matthew Klein
                                                       MATTHEW KLEIN
                                                       FLORIDA BAR#: 73529
